Filed Pursuant To Rule 433, Registration No. 333-173364 Dated Monday, April 02, 2012 POWERNOTES Issued by CATERPILLAR FINANCIAL SERVICES CORPORATION. For the Period: 4/2/2012 to 4/9/2012 Coupon Interest Maturity Callable Survivor's Option Price CUSIP 1.050% Semi-Annual(†††) 4/15/2016 No Yes § 14912HPU8 2.050% Semi-Annual(†††) 4/15/2019 No Yes § 14912HPV6 Expected Trade Date - Monday, April 09, 2012 Expected Settlement Date - Thursday, April 12, 2012 (†††) First Payment date 10/15/2012 § The limit for any individual deceased owner or beneficial interest is $200,000 per calendar year. Limit in aggregate per calendar year is 1% of outstanding principal amount of PowerNotes as of the end of the most recent fiscal year. For complete details, see the prospectus. Caterpillar Financial Services Corporation has filed a registration statement (including prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and the other documents Caterpillar Financial Services Corporation has filed with the SEC for more complete information about Caterpillar Financial Services Corporation and this offering. You may get these documents for free by visiting EDGAR on the SEC web site at www.sec.gov. Alternatively, Caterpillar Financial Services Corporation, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (800) 289-6689. All offerings are subject to prior sale. Under no circumstances shall this information constitute an offer to sell, nor shall there be any sale of the securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction.
